Title: To James Madison from Robert Polk, 3 March 1817
From: Polk, Robert
To: Madison, James



Sir,
Washington, March 3, 1817.

In doing myself the honor of addressing you on the present occasion, permit me to say that it is not without reluctance, I have prevailed upon myself to add one to the number of those who may appear before you as Candidates for a portion of Executive favor.  But relying on the liberality of your disposition for indulgence, I take the freedom to address you.
A bill, providing for the prompt settlement of public accounts, having (as I understand) passed both Houses of Congress, by which the office of Solicitor of the Treasury is among others, established, I would, in the event of your approbation of the bill, respectfully present myself as a Candidate for that office.  As a motive for this step, I beg leave to state that the duties of that station are familiar to me.  When a Clerk, some years ago, in the office of the Comptroller, the superintendence of Suits against public debtors, & the correspondence with the District Attorneys was assigned to me among other duties; and the records of that office will shew how they .  About three years since  Principal Clerk in the office of the Commr. of the Treasury which station I still hold, but the knowledge previously acquired of the laws, & the proceedings of several thereon, would, I conceive, render me competent to fill the station of Solicitor of the Treasury.  May I, therefore, Sir, respectfully beg the favor of your recommendation of me to Col. Monroe (by whom, I presume the appointment will be made)as a suitable person for that office?
It is needless for me to enlarge, on this subject.  If testimonials to my character & pretensions are wanting, they may be obtained from the different officers of government under whom I have served, but they are known to and can be fully appreciated by you.  Permit me only to say that after a long training to the public service in various subordinate stations, I may lay claim to the advancement without hazard of incurring the charge of presumption.  I have been long enough in the dependent condition of a Clerk to wish for some  of my views and prospects, respecting  & Fortune do not seem yet to be reconciled.  you, Sir, who possess so many titles to the  of your country, allow me to look as the friend & patron of one "to fortune & to fame unknown".  On your decision it depends, probably, whether I shall be raised into respectability & comfort or pine in indigence and obscurity with a growing family &  in one, and with the prospect even of this scanty income being taken away by the abolition of the system of Internal taxation.
A severe indisposition (which has confined me for two weeks past to my chamber & from which I am but slowly recovering) precludes me from the honor of paying my respects to you in person.  Be pleased, Sir, to accept the sentiments of profound respect with which I have the honour to be Your 

Robert Polk

